             Case 2:20-cv-01636-JLR Document 13 Filed 05/03/21 Page 1 of 1



 1                                                     THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9   GENEVA LANGWORTHY,                                Case No. 2:20-cv-01636-JLR
10                         Plaintiff,                  NOTICE OF VOLUNTARY DISMISSAL
11   v.
12   ALTERNATIVE HUMANE SOCIETY,
13                         Defendant.
14           Pursuant to Rule 41(a)(1)(A)(i), Plaintiff Geneva Langworthy, hereby dismisses this

15   action without prejudice.

16           Dated this 3rd day of May, 2021.

17                                               SCHWABE, WILLIAMSON & WYATT, P.C.
18

19                                               By:     /s/ Molly J. Henry
                                                         Molly J. Henry, WSBA #40818
20                                                       Email: mhenry@schwabe.com
                                                         1420 5th Avenue, Suite 3400
21                                                       Seattle, WA 98101-4010
                                                         Attorneys for Plaintiff, Geneva
22                                                       Langworthy
23   PDX\MJHE\30748420.1

24

25

26
                                                                         SCHWABE, WILLIAMSON & WYATT, P.C.
      NOTICE OF VOLUNTARY DISMISSAL: CASE NO. 2:20-                               Attorneys at Law
                                                                             1420 5th Avenue, Suite 3400
      CV-01636-JLR - 1                                                         Seattle, WA 98101-4010
                                                                              Telephone: 206-622-1711
